PER CURIAM: *
The Federal Public Defender appointed to represent Juan Hernandez-Hernandez on appeal from the revocation of his supervised release has moved for leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Hernandez-Hernandez has not responded to counsel’s motion.
Our review of the brief filed by counsel and of the record discloses no nonfrivolous *461issue for appeal. Counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.